Opinion by
Lawrence, J.
At the trial, a sample of the merchandise was received in evidence as exhibit 1. Plaintiff’s witness testified that the alcohol container is used to hold a hypodermic syringe and hypodermic needles; that, in use, alcohol is placed in the container, the syringe is inserted “inside this canula,” and the hypodermic needles are placed in the four holes around the flange; and that he knew of no use for the article other than as a carrier or receptacle for alcohol and hypodermic syringes plus needles. It was orally stipulated that exhibit 1 is in chief value of base metal and is not plated with gold, silver, or gold lacquer, and that the present practice of the examiner and the appraiser is to advisorily classify the merchandise under paragraph 397, as modified, supra, at the rate claimed herein. From the uncontroverted testimony and the stipulation, the court was of opinion that the presumption of correctness attaching to the collector's classification had been overcome. The claim of the plaintiff was therefore sustained.